Per Curiam.
On a trial to a jury, the defendant was found guilty of the crime of robbery with violence. The court denied the defendant’s motion to set aside the verdict, and the defendant has appealed from the judgment as rendered on the verdict. The sole issue raised on the appeal is whether the evidence supports the verdict, it being the defendant’s claim that it does not and that, accordingly, the court erred in refusing to set aside the verdict of the jury. Whether the evidence is sufficient to support the verdict is tested by the evidence printed in the .appendices to the briefs which must be given a construction most favorable to sustaining the jury’s verdict. State v. Romano, 165 Conn. 239, 250, 332 A.2d 64; State v. Benton, 161 Conn. 404, 406, 288 A.2d 411; State v. Raffone, 161 Conn. 117, 121, 285 A.2d 323.
From the evidence offered, the jury could reasonably have found the following facts: On August 26, 1971, Fred Pilote was working as a gasoline *267station attendant in Newington and with him was a friend, Otilio Rodriguez. About 9 p.m., a man entered the well-lighted room and asked for an emergency gasoline can. Shortly thereafter, another man came in, drew a gun and demanded the “loot.” The first man removed the cash box and the second man frisked Pilote, taking his wallet and some money from his pockets. The second man then shot Pilote who was leaning across a desk with both hands on the window in front of him. The men then left the premises and Pilote, who was severely wounded, sent Rodriguez for help. The station was lighted by fluorescent lights running the entire length of the interior, and the entire transaction took about five minutes. Neither Pilote nor Rodriguez was able to identify the defendant among several photographs shown to them by the police during their investigation, but both made a positive in-court identification of the defendant as the man who had shot Pilote. A state’s witness, James Moore, who had pleaded guilty to the crime of robbery with violence, claimed that he had remained in the car while the defendant and another man, George Cole, entered the gas station. He testified that the defendant on returning to the car from the station stated that “he had shot the guy.” He also informed the police of the location where the cash box had been thrown from the car and the box was found there, as well as Pilote’s driver’s license.
On the basis of this evidence, the jury were amply justified in concluding that the state had proved the guilt of the defendant beyond a reasonable doubt, and the court was not in error in refusing to set aside the verdict.
There is no error.